Citation Nr: 1425097	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




REMAND

The Veteran served on active duty from January 4, 1979, to January 31, 1996; he had 2 years, 11 months, and 28 days of active service prior to January 4, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

With respect to the claim of entitlement to an increased disability rating for service-connected right knee disability, the Veteran contends that his symptoms are worse than contemplated by the currently assigned disability rating.  See, e.g., the Veteran's claim dated May 2011.  Notably, the Veteran and his attorney have asserted that the severity of the Veteran's right knee disability was not sufficiently addressed by the most recent VA examination in August 2011.  To this end, the Board notes that the examiner documented pertinent range-of-motion findings and noted the Veteran's report of flare-ups of right knee symptomatology; specifically, severe pain with swelling every one to two months and lasting one to two weeks.  However, consistent with the contentions of the Veteran and his attorney, the examiner failed to address the functional impact, if any, of the Veteran's flare-up symptomatology.

The Board therefore finds that a new VA examination is warranted to address the Veteran's right knee symptomatology.  See 38 C.F.R. 38 C.F.R.  4.2 (2013).  Upon remand, the examiner must appropriately address the matter of functional loss with sufficient specificity to adequately address the Veteran's claimed flare-ups of right knee pain.

Additionally, the Board notes that the current rating has been based on arthritis and rated accordingly under the criteria for limitation of motion.  Nevertheless, the Veteran's disability was previously rated based on instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  On examination, a determination should be made as to whether the Veteran also experiences instability of a compensable level.  

As for the sleep apnea claim, the Veteran contends that this disability began during his military service and has continued to the present.  See, e.g., the Veteran's claim dated in July 2009.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with obstructive sleep apnea.  See the private treatment records dated May 2009.  With respect to in-service incurrence, the Veteran has submitted personal lay statements in support of his contentions, as well as lay statements from several third parties, including his spouse.  To this end, the Board observes that the Veteran and his spouse are competent to report observable symptoms such as daytime drowsiness and sleep disturbances.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Veteran recently submitted a May 2011 private medical opinion in which Dr. M.B.M. concluded as follows:  "it is my medical opinion that it is more likely than not [the Veteran] suffered from obstructive sleep apnea while in the military."  Although Dr. M.B.M. noted that his rationale was based upon the lay statements from the Veteran and several third parties concerning the Veteran's in-service symptomatology, he failed to explain the significance, if any, of the absence of documentation of sleep apnea (or related problems) during the Veteran's military service or for years thereafter.  In this regard, the Veteran's September 1995 retirement examination was absent any report of sleep-related complaints.  Additionally, the Veteran was afforded a VA general medical examination in March 1996, at which time he did not report symptoms.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has not been afforded a VA examination with respect to the issue of entitlement to service connection for sleep apnea.  As such, this claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since June 2013.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected right knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically identify all current manifestations of the Veteran's right knee disability including any limitation of motion and instability.

In so doing, the examiner must identify any functional impairment including limitation of motion.  Range-of-motion studies should be provided including losses caused by pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.

The examiner should also address the Veteran's reports of frequent flare-ups of right knee symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess all functional impairments, including during flare-ups, in terms equating to additional range-of-motion lost (beyond what is shown clinically).  This should be done for both flexion and extension.

The examiner should also indicate whether the Veteran's symptoms of right knee instability and/or subluxation, if found, are best described as slight, moderate, or severe.  The examiner should also address whether the Veteran experiences frequent episodes of locking, pain, or effusion in the joint.

The report should be associated with the Veteran's VA claims file.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3. The Veteran should be also afforded a VA examination to determine the nature, extent, and etiology of any sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's sleep apnea symptoms as observed by him and others during and since military service.

The examiner should then provide an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed sleep apnea is related to the Veteran's period of military service.  In rendering his opinion, the examiner should consider the Veteran's assertions of continuity of symptomatology dating from his time in the military.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

